ON MOTION FOR REHEARING
WIGGINTON, Judge.
Appellant, Robert M. Eisenberg, seeks rehearing for correction of the factual statement in this Court’s opinion of June 1, 1984. Although the two factual errors do not affect our disposition of the case, we note from the record and correct the opinion to reflect the date of marriage of the parties to have been November 16, 1961, rather than 1966, after which time the couple lived in Jacksonville; and appellant registered his Leon County address with the Florida Bar when he moved there in 1981 rather than in late 1983. Otherwise, the motion is DENIED.
SMITH and JOANOS, JJ., concur.